


--------------------------------------------------------------------------------


 
FIFTH AMENDMENT TO LOAN AGREEMENT


THIS FIFTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into and effective as of September 19, 2007 (the “Amendment Closing Date”), by
and among WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(the “Bank”), FOSSIL PARTNERS, L.P. (the “Borrower”), FOSSIL, INC. (the
“Company”), FOSSIL INTERMEDIATE, INC. (“Fossil Intermediate”), FOSSIL TRUST
(“Fossil Trust”), FOSSIL STORES I, INC. (“Fossil I”), ARROW MERCHANDISING, INC.
(“Arrow Merchandising”) and FOSSIL HOLDINGS, LLC (“Fossil Holdings”) (the
Company, Fossil Intermediate, Fossil Trust, Fossil I, Arrow Merchandising and
Fossil Holdings are sometimes referred to herein individually as a “Guarantor”
and collectively as the “Guarantors”).
 
RECITALS


WHEREAS, the Bank, the Borrower and the Guarantors are parties to that certain
Loan Agreement, dated as of September 23, 2004 (as amended, modified or
supplemented, from time to time, the “Agreement”); and
 
WHEREAS, the Bank, the Borrower and the Guarantors desire to amend the Agreement
and the other Loan Documents as herein set forth.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
 
ARTICLE I.
 
Definitions
 
Section 1.01.  Capitalized terms used in this Amendment are defined in the
Agreement, as amended hereby, unless otherwise stated.
 
ARTICLE II.
 
Amendments
 
Section 2.01.  Amendment to Section 12(a).  Effective as of the Amendment
Closing Date, Section 12(a) of the Agreement is hereby amended and restated in
its entirety to read as follows:


“(a)                      Annual Financial Statements.  Furnish the Bank, within
one hundred (100) days after the end of each fiscal year of the Company, (i) a
copy of the Company’s audited consolidated financial statements, consisting of
at least a balance sheet and related statement of income, retained earnings and
changes in financial condition of the Company prepared in conformity with
generally accepted accounting principles, applied on a basis consistent with
that of the preceding year, and certified by an independent certified public
accountant selected by the Company and reasonably satisfactory to the Bank and
(ii) a copy of the consolidating financial statements of the Company prepared by
the Company.”

 
Section 2.02.  Amendment to Section 12(b).  Effective as of the Amendment
Closing Date, Section 12(b) of the Agreement is hereby amended and restated in
its entirety to read as follows:


“(b)           Quarterly Financial Statements.  Furnish the Bank, within fifty
(50) days after the end of any fiscal quarter of the Company during the term
hereof (other than the fiscal quarter ending on the last day of the fiscal year
of Company), a copy of its unaudited consolidated financial statements for such
fiscal quarter, consisting of at least a balance sheet and related statement of
income, materially prepared in conformity with generally accepted accounting
principles (“GAAP”) and certified by an authorized officer of the Company.”

 
Section 2.03.  Amendment to Section 12(c).  Effective as of the Amendment
Closing Date, Section 12(c) of the Agreement is hereby amended and restated in
its entirety to read as follows:


“(c)           Compliance Certificate.  Furnish the Bank, concurrently with the
delivery of the financial statements required to be delivered pursuant to
clauses (a) and (b) above, a Compliance Certificate in a form similar to the
Compliance Certificate attached hereto as Exhibit C, but including all
representations and warranties to the satisfaction of the Bank, signed by an
authorized officer of the Borrower and the Company.”

 
Section 2.04.  Amendment to Section 16.  Effective as of the Amendment Closing
Date, the reference to “Susan K. Nugent” contained in Section 16 of the
Agreement is deleted in its entirety and replaced with “Susan N. Jenull”.
 
ARTICLE III.
 
Conditions Precedent
 
Section 3.01.  Conditions to Effectiveness.  The effectiveness of this Amendment
is subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by the Bank:
 
(a)  The Bank shall have received this Amendment, duly executed by the Borrower
and each Guarantor;
 
(b)  There shall have been no material adverse change in the business or
financial condition of the Borrower, Company and the Guarantors, taken as a
whole;
 
(c)  There shall be no material adverse litigation, either pending or
threatened, against the Borrower or any Guarantor that could reasonably be
expected to have a material adverse effect on the business or financial
condition of the Borrower, Company and the Guarantors, taken as a whole;
 
(d)  The representations and warranties contained herein and in the Agreement
and the other Loan Documents, as each is amended hereby, shall be true and
correct in all material respects as of the date hereof, as if made on the date
hereof, except to the extent such representations were made as of a specific
date;
 
(e)  No default or Event of Default under the Agreement, as amended hereby,
shall have occurred and be continuing, unless such default or Event of Default
has been specifically waived in writing by the Bank; and
 
(f)  All requisite corporate, partnership or trust proceedings, as appropriate,
shall have been taken the Borrower and each Guarantor to authorize the
execution, delivery and performance of this Amendment, and such proceedings and
other legal matters incident thereto shall be satisfactory to the Bank and its
legal counsel.
 
ARTICLE IV.
 
No Waiver
 
Section 4.01.  Nothing contained herein shall be construed as a waiver by the
Bank of any covenant or provision of the Agreement, the other Loan Documents,
this Amendment, or of any other contract or instrument between the Borrower
and/or the Guarantors and the Bank, and the failure of the Bank at any time or
times hereafter to require strict performance by the Borrower and/or any
Guarantor of any provision thereof shall not waive, affect or diminish any right
of the Bank to thereafter demand strict compliance therewith.  The Bank hereby
reserves all rights granted under the Agreement, the other Loan Documents, this
Amendment and any other contract or instrument between the Borrower and/or the
Guarantors and the Bank.
 
ARTICLE V.
 
Ratifications, Representations and Warranties, Covenants
 
Section 5.01.  General Ratifications.  The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Agreement and the other Loan Documents, and, except as
expressly modified and superseded by this Amendment, the terms and provisions of
the Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.  The parties hereto agree that the Agreement
and the other Loan Documents, as amended hereby, shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms.
 
Section 5.02.  Ratification of Guaranties.  Each of the Guarantors hereby
acknowledges and consents to all of the terms and conditions of this Amendment
and hereby ratifies and confirms the Guaranty Agreement to which it is a party
to or for the benefit of the Bank.  Each of the Guarantors hereby represents and
acknowledges that it has no claims, counterclaims, offsets, credits or defenses
to the Loan Documents or the performance of its obligations
thereunder.  Furthermore, each Guarantor agrees that nothing contained in this
Amendment shall adversely affect any right or remedy of the Bank under the
Guaranty Agreement to which such Guarantor is a party.  Each Guarantor hereby
agrees that with respect to the Guaranty Agreement to which it is a party, all
references in such Guaranty Agreement to the “Guaranteed Obligations” shall
include, without limitation, the obligations of the Borrower to the Bank under
the Agreement, as amended hereby.  Finally, each of the Guarantors hereby
represents and acknowledges that the execution and delivery of this Amendment
and the other Loan Documents executed in connection herewith shall in no way
change or modify its obligations as a guarantor, debtor, pledgor, assignor,
obligor and/or grantor under its respective Guaranty Agreement (except as
specifically provided in this Section 5.02) and shall not constitute a waiver by
the Bank of any of the Bank’s rights against such Guarantor.
 
Section 5.03.  Ratification of Security Interests.  The Company hereby agrees
that the Stock Pledge Agreement is hereby expressly amended such that the
definition of “Secured Obligations” contained therein includes, without
limitation, all indebtedness and other obligations of the Borrower now or
hereafter existing hereunder the Agreement, as amended hereby.  Furthermore, the
Company hereby ratifies and reaffirms its obligations under the Stock Pledge
Agreement, as the same is amended hereby, and represents and acknowledges that
the Stock Pledge Agreement is not subject to any claims, counterclaims, defenses
or offsets.  Finally, the Company hereby represents and acknowledges that the
execution and delivery of this Amendment and the other Loan Documents executed
in connection herewith shall in no way change or modify its obligations as a
debtor, pledgor, assignor, obligor and/or grantor under the Stock Pledge
Agreement (except as specifically provided in this Section 5.03) and shall not
constitute a waiver by the Bank of any of the Bank’s rights against the Company.
 
Section 5.04.  Representations and Warranties.  The Borrower and each of the
Guarantors hereby jointly and severally represent and warrant to the Bank that
(a) the execution, delivery and performance of this Amendment and any and all
other Loan Documents executed and/or delivered in connection herewith have been
duly authorized by all requisite corporate, partnership or trust proceedings, as
appropriate, and will not contravene, or constitute a default under, any
provision of applicable law or regulation or of the Agreement of Limited
Partnership, Articles of Incorporation, By-Laws or Trust Agreement, as
applicable, of the Borrower or any Guarantor, or of any mortgage, indenture,
material contract, material agreement or other material instrument, or any
judgment, order or decree, binding upon the Borrower or any Guarantor; (b) the
officer(s) of the Borrower and each Guarantor executing and delivering this
Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith are duly elected and are authorized, by resolution of the
board of directors, board of managers or trustees (or other applicable governing
body) of the Borrower and each such Guarantor, to execute on behalf of each such
entity this Amendment and any and all other Loan Documents executed and/or
delivered in connection herewith; (c) the representations and warranties
contained in the Agreement and the other Loan Documents, as amended hereby, are
true and correct in all material respects on and as of the date hereof and on
and as of the date of execution hereof as though made on and as of each such
date, except to the extent such representations were made as of a specific date;
(d) no default or Event of Default under the Agreement, as amended hereby, has
occurred and is continuing, unless such default or Event of Default has been
specifically waived in writing by the Bank; and (e) the Borrower and the
Guarantors are in full compliance with all covenants and agreements contained in
the Agreement and the other Loan Documents, as amended hereby.
 
ARTICLE VI.
 
Miscellaneous Provisions
 
Section 6.01.  Survival of Representations and Warranties.  All representations
and warranties made in the Agreement or any other Loan Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents to be executed in connection herewith, and no investigation by the
Bank or any closing shall affect the representations and warranties or the right
of the Bank to rely upon them.
 
Section 6.02.  Reference to Agreement.  Each of the Agreement and the other Loan
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement, as amended hereby, are hereby amended so that any
reference in the Agreement and such other Loan Documents to the Agreement, shall
mean a reference to the Agreement, as amended hereby.
 
Section 6.03.  Expenses of the Bank.  As provided in the Agreement, the Borrower
agrees to pay on demand all reasonable costs and expenses incurred by the Bank
in connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements hereto or thereto, including, without
limitation, the costs and fees of the Bank’s legal counsel, and all costs and
expenses incurred by the Bank in connection with the enforcement or preservation
of any rights under the Agreement or any other Loan Document, in each case as
amended hereby, including, without, limitation, the costs and fees of the Bank’s
legal counsel.
 
Section 6.04.  Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
 
Section 6.05.  Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of the Borrower, the Guarantors and the Bank and their
respective successors and assigns.
 
Section 6.06.  Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
 
Section 6.07.  Effect of Waiver.  No consent or waiver, express or implied, by
the Bank to or for any breach of or deviation from any covenant or condition by
the Borrower or any Guarantor shall be deemed a consent to or waiver of any
other breach of the same or any other covenant, condition or duty.
 
Section 6.08.  Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
 
Section 6.09.  Applicable Law.  THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.
 
Section 6.10.  Final Agreement.  THE AGREEMENT AND THE OTHER LOAN DOCUMENTS,
EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS
EXECUTED.  THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY
PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED
BY THE BORROWER, THE GUARANTORS AND THE BANK.
 
Section 6.11.  Agreement for Binding Arbitration.  The parties agree to be bound
by the terms and provisions of the Bank’s current Arbitration Program which is
incorporated herein by reference and is acknowledged as received by the parties
pursuant to which any and all disputes shall be resolved by mandatory binding
arbitration upon the request of any party.
 




[Remainder of page intentionally left blank.]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.
 


“BANK”
 
WELLS FARGO BANK,
NATIONAL ASSSOCIATION
   
By:  /s/ Susan N. Jenull    
Susan N. Jenull,
Vice President
   
“BORROWER”
 
FOSSIL PARTNERS, L.P.
 
By:
Fossil, Inc., its general partner
   
By:  /s/ Michael Barnes    
Michael Barnes,
President
   
“GUARANTORS”
 
FOSSIL, INC.
   
By:  /s/ Michael Barnes    
Michael Barnes,
President
   
FOSSIL INTERMEDIATE, INC.
   
By:  /s/ Mike L. Kovar    
Mike L. Kovar, Treasurer
   
FOSSIL TRUST
   
By:  /s/ Mike L. Kovar    
Mike L. Kovar, Treasurer
   
FOSSIL STORES I, INC.
   
By:  /s/ Mike L. Kovar    
Mike L. Kovar, Treasurer
   
ARROW MERCHANDISING, INC.
   
By:  /s/ Mike L. Kovar    
Mike L. Kovar, Treasurer
   
FOSSIL HOLDINGS, LLC
   
By:  /s/ Mike L. Kovar    
Mike L. Kovar, Treasurer













 

